Citation Nr: 9930104	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  94-48 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
November 1969 and from February 1970 to March 1974.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision in which the RO denied the veteran's claim for a 
rating in excess of 30 percent for PTSD.  The veteran 
appealed and was afforded a hearing at the RO in December 
1996, a transcript of which is of record.  The veteran's 
claim was denied by the hearing officer in a December 1996 
Supplemental Statement of the Case (SSOC).

In a January 1997 rating action, the RO assigned the veteran 
a temporary total rating based on hospitalization from June 
to July 1996 for treatment of disorders that included PTSD.  
The temporary total rating extended from June18, 1996, 
through July 1996.  It was indicated that effective August 1, 
1996, the 30 percent schedular rating was reinstated.

In a January 1998 decision, the Board remanded the case for, 
among other things, consideration by the RO of the veteran's 
PTSD in light of the new rating criteria for evaluating 
mental disorders which became effective November 7, 1996.  
The case was again remanded by the Board in October 1998 for 
further development by the RO.  It is before the Board for 
further appellate consideration at this time.  


FINDING OF FACT

Without good cause, the veteran failed to report for a VA 
examination scheduled in May 1999 to evaluate his service-
connected connected PTSD. 




CONCLUSION OF LAW

An evaluation in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A.§ 5107 (West 1991 & Supp. 1999); 38 
C.F.R.§§ 3.655(b), 4.71(a), Diagnostic Code 9411 (1996) and 
Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that it finds the veteran's claim 
of entitlement to an increased rating for PTSD to be "well-
grounded" in that it is plausible.  The Board also finds 
that the RO has fulfilled the duty to assist the veteran in 
the development of his claim under 38 U.S.C.A.§ 5107(a) (West 
1991 & Supp. 1998).  

The bases for the remands of this case to the RO by the Board 
in January 1998 and October 1998 are set forth, in detail, in 
those remand orders, which are incorporated herein by 
reference.  In summary, both remands were predicated on the 
Boards' inability to comprehensively evaluate the veterans' 
psychiatric disorder under both the rating criteria in effect 
prior to November 7, 1996 and the rating criteria in effect 
on and after November 7, 1996.  

In response to the Board's October 1998 remand, the VA 
Medical Center in Columbia, South Carolina sent the veteran a 
letter informing him that he had been scheduled for an 
examination in connection with his claim for compensation.  
He was informed that the examination was to be conducted at 1 
PM on Friday, May 28, 1999.  The Columbia VA Medical Center 
subsequently issued a computer-generated message indicating 
that an examination to assess the severity of the veteran's 
PTSD had been canceled because the veteran failed to report.  

Thereafter, in June 1999, the RO issued the veteran a 
supplemental statement of the case indicating, among other 
things, that the veteran failed to report for the May 1999 VA 
psychiatric examination, and advising him that another VA 
psychiatric examination would be ordered if he provided 
sufficient reasons for failing to report for the May 1999 
examination.  The veteran did not respond to the May 1999 
supplemental statement of the case.

The question of assignment of an increased rating for PTSD 
turns on whether the veteran currently meets the criteria for 
an increased rating under either the criteria for rating 
mental disorders in effect prior to November 7, 1996 or under 
the criteria for rating mental disorders which became 
effective on and subsequent to that date.  Since the veteran 
failed to report for the VA psychiatric examination scheduled 
in May 1999, clinical information necessary to make this 
determination has not been obtained.  

When entitlement or continued entitlement to an increased 
rating cannot be established without a current VA examination 
or reexamination, and a claimant without good cause, fails to 
report for such an examination, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1999)  Inasmuch as the veteran has 
failed to report for the May 1999 examination without good 
cause shown, his claim for an increased rating for PTSD must 
be denied.  


ORDER

An increased rating for PTSD is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

